Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Office Generally Does Not Permit Shift (MPEP 819)
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right).  When claims are presented that are drawn to an invention other than the one elected, they should be treated as outlined in MPEP § 821.03.

Notice of Non-Responsive Amendment-Bona fide Attempt
The amendment filed on January 19, 2022, canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
The remaining claims are not readable on the elected invention because most of the original limitations are no longer present and most of the limitations presented in the new claims were not present in the original claims.  These inventions are separate and distinct because the original invention comprised
“1. A method comprising: providing a plurality of physical computing resources connected to a communications network managed by a service provider; providing upon a remote server connected to the communications network a cloud software application supporting a plurality of portals, each portal supporting a plurality of activities with each activity relating to an aspect of provisioning computing resources relating to the plurality of physical computing resources; providing a user of a plurality of users with access to a predetermined portal of the plurality of portals within a graphical user interface upon a first computer system connected to the communications network; receiving from the user of the plurality of users one or more inputs via a user interface of the first computer relating to a predetermined activity of the plurality of activities associated with the predetermined portal of the plurality of portals; transmitting the one or more inputs made by the user via the user interface of the first computer to the remote server; performing upon the remote server the predetermined activity of the plurality of activities; and automatically managing with the cloud software application upon the remote server the plurality of physical computing resources in dependence upon the inputs from the plurality of users within the plurality of portals relating to the plurality of activities.”  Claim 1 (as originally presented).

The remaining claims are not readable on the elected invention because the claims are now drawn to
“19. (New) A method comprising: providing a plurality of physical computing resources connected to a communications network managed by a service provider; providing upon a remote server connected to the communications network a cloud software application supporting a plurality of portals, each portal associated with a predetermined tier of a hierarchy where a top tier of the hierarchy is associated with the service provider and each subsequent lower tier of the hierarchy is associated with a plurality of customers of an enterprise of a plurality of enterprises associated with a tier of the hierarchy; providing each customer of the plurality of customers within a predetermined tier of the hierarchy with access to a predetermined portal of the plurality of portals associated with that tier of the hierarchy via a graphical user interface (GUI) upon a first computer system connected to the communications network; providing each enterprise of the plurality of enterprises within another predetermined tier of the hierarchy with access to a predetermined portal of the plurality of portals associated with that tier of the hierarchy via GUI upon a second computer system connected to the communications network; wherein a customer of the plurality of customers within the predetermined tier of the hierarchy is an enterprise of the plurality of enterprises within the another predetermined tier of the hierarchy such that the customer of the plurality of customers within the predetermined tier of the hierarchy is an enterprise of the plurality of enterprises and has a predetermined subset of the plurality of customers within a next lower tier of the hierarchy as customers; each customer of the plurality of customers can be a customer of a subset of the plurality of enterprises within other higher tiers of the hierarchy via another portion of the hierarchy; each enterprise of the plurality enterprises can have customers of the plurality of customers within other lower tiers of the hierarchy via a further portion of the hierarchy; each enterprise of the plurality of enterprises is a customer of the plurality of customers and purchases via a portal of the plurality of portals associated with it for a predetermined period of time a predetermined subset of the plurality of physical computing resources from one or more other enterprises of the plurality of enterprises; each customer of the plurality of customers purchases is an enterprise of the plurality of enterprises for customers in a lower tier of the hierarchy and purchases via another portion of the plurality of portals for another predetermined period of time another predetermined subset of the plurality of physical computing resources from one or more enterprises of the plurality of enterprises; wherein the cloud software application in execution upon the remote server automatically manages allocations of the plurality of physical computing resources to the plurality of customers within the hierarchy and the plurality of enterprises within the hierachy in dependence upon inputs received from the plurality of portals; and the cloud software application manages the allocations of the plurality of physical computing resources independent of any applications executed by customers of the plurality of customers accessing that predetermined portion of the physical computing resources purchased by an enterprise of the plurality of enterprises of which they are customer.”  Claim 19 (as newly filed).

Further analysis shows that original independent claim 1 and new independent claim 19 share only the following limitations:
“providing a plurality of physical computing resources connected to a communications network managed by a service provider; providing upon a remote server connected to the communications network a cloud software application supporting a plurality of portals, each portal…;… upon a first computer system connected to the communications network;”

The entirety of the remaining limitations in original independent claim 1 have been replaced and the entirety of the remaining limitations in new independent claim 19 are new.  Had these inventions been initially filed together, a requirement for election/restriction would have resulted.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 1, 2022